IN THE UNITED STATES COURT OF APPEALS Court of Appeals
                                            United States
                    FOR THE FIFTH CIRCUIT            Fifth Circuit
                                                                                 F I L E D
                                                                               September 26, 2007
                                     No. 06-20862
                                                                             Charles R. Fulbruge III
                                   Summary Calendar                                  Clerk


CAMIL I. KREIT, M.D., In Propria Persona Sui Juris,

                                                  Plaintiff - Appellant,
v.

ROD CORRADO, Individually; PATRICIA CONSTANCE, Assistant CEO,
Individually,

                                                  Defendants - Appellees.




                   Appeal from the United States District Court
               for the Southern District of Texas, Houston Division
                             USDC No. 04:05-CV-564


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:1
       Plaintiff Camil I. Kreit, M.D., appeals the judgment of the district court
dismissing his breach of contract, breach of fiduciary duty and defamation claims
against the defendants, named as Rod Corrado and Patricia Constance. Corrado
was the claims adjuster and Constance is the CEO of Kreit's medical malpractice
insurer. In May 2003, a Texas jury returned a verdict against Dr. Kreit in a
medical malpractice case that exceeded Kreit's policy limits. Kreit's claims

       1
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-20862

against the defendants arise from the settlement by Corrado with the
malpractice plaintiff for an amount within the policy limits. Kreit's claims
against the insurer were dismissed and Kreit does not challenge that dismissal.
No contract exists between Kreit and the remaining defendants. In addition,
Kreit asserts no legal basis for finding a fiduciary relationship between him and
the defendants. The district court found that Kreit's defamation claim was
barred by the defense of limitations.
      Accordingly, we affirm the judgment of the district court dismissing the
plaintiff's claims for essentially the reasons stated in the district court's
Memorandum Opinion and Order dated September 20, 2006. In addition to the
reasons stated by the district court, we note that Kreit's defamation claim is
barred on its face by the defense of qualified privilege, because, as Kreit
acknowledges, federal law requires that all medical malpractice settlements
(including frivolous or nuisance suits) be reported to the National Practitioner's
Data Board. 42 U.S.C. 11101, et seq.; Moore & Associates v. Metropolitan Life
Ins. Co., 604 S.W.2d 487 (Tex. App. 1980). The defamation claim also fails based
on the defense of the truth. Fiber Sys. Int'l v. Roehrs, 470 F.3d 1150, 1164 (5th
Cir. 2006).
      Because the defendants question the timeliness of Kreit's notice of appeal,
we note that this court has jurisdiction over this appeal. Although Kreit filed his
notice of appeal more than 30 days after entry of the opinion announcing the
district court's disposition of the defendants' motions to dismiss, the notice of
appeal was filed several months before the district court entered its final
judgment. Under Federal Rule of Appellate Procedure 4(a)(2), a "notice of appeal
filed after the court announces a decision or order - but before the entry of the
judgment or order - is treated as filed on the date of and after the entry."




                                        2
                                 No. 06-20862

Accordingly, Kreit's notice of appeal was timely and this court has jurisdiction
to consider his appeal.
      AFFIRMED.




                                       3